DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive.
112 Rejections
With respect to applicant’s arguments, the examiner respectfully disagrees.  The pointed to places in applicant’s specification, i.e. [0024]-[0026], [0036] and Fig 1 does not point out or explain what or how the determination model creation unit creates the determination model by compensating for measurements not acquired.  How does the model compensate for these unmeasured values and what does applicant mean by the term “compensating”, as the word does not appear to be defined within applicant’s filed specification?  Applicant’s arguments are not persuaded.   
102 Rejections
Applicant’s arguments with respect to claim(s) 1, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A process data acquisition unit, a shaft vibration value acquisition unit, a shaft vibration calculation model creation unit, a shaft vibration analysis unit, a determination model creation unit, and a monitoring unit, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)
a shaft vibration analysis unit configured to calculate, using the predetermined shaft vibration calculation model, a shaft vibration value under the operation condition under which process data and a measurement value of the shaft vibration value have not been acquired during an operation of the machine; 
a determination model creation unit configured to create a determination model configured to determine a normal value of the shaft vibration value according to the operation condition indicated by the process data, based on: the process data, the measurement value of the shaft vibration value measured during an operation of the machine, and the shaft vibration value calculated using the predetermined shaft vibration calculation model; 
a shaft vibration calculation model creation unit configured to create a predetermined shaft vibration calculation model using the process data and the measurement value of the shaft vibration value that have been acquired, wherein the predetermined shaft vibration calculation model is a dynamic physical model that includes rigidity and damping characteristics of a support of the rotating shaft in the machine, and simulates shaft vibrations of the rotating shaft under operation conditions indicated by process data; and 
a monitoring unit configured to evaluate the measurement value of the shaft vibration value with respect to the normal value of the shaft vibration value determined by the determination model, wherein the shaft vibration analysis unit calculates the shaft vibration value corresponding to the operation condition of a predetermined range, and wherein the determination model creation unit creates the determination model by compensating for the measurement value of the shaft vibration value not acquired during the operation of the machine and required for creating the determination model with the shaft vibration value calculated by using the predetermined shaft vibration calculation model, 
fall within the abstract idea grouping of mathematical concepts.  As each “unit” employs various algorithmic operations ranging from regression analysis and machine learning, employing mathematical operations falling within the mathematical concepts grouping.  The claimed units are considered as additional elements which are merely configured to carry out the identified abstract ideas.  The units read as tools that obtain measured/inputted data to perform the mathematical calculations rooted in the identified abstract ideas. The units are recited so generically (no details are provided other than that it is a “unit”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. This judicial exception is not integrated into a practical application because the addition elements, i.e. a process data acquisition unit configured to acquire process data indicating an operation condition of a machine having a rotating shaft; and a shaft vibration value acquisition unit configured to acquire a measurement value of a shaft vibration value of the rotating shaft under the operation condition indicated by the process data; read as insignificant extra solution activity of mere data gathering while generally linking the abstract ideas to a field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed computer elements, i.e. units, are merely tools that perform the abstract idea while the additional elements directed towards data gathering while linking the abstract idea to a field of use do no provide significantly more or implements the abstract ideas in a practical application.  Note: claims 10 and 12 are rejected similarly to claim 1.

Claims 4-5 further defines an addition element, i.e. a factory, without providing significantly more or implementing the abstract idea into a practical application.  The limitation merely links the abstract ideas to a field of use.

Claims 6-8 and 14 further defines the abstract ideas without providing significantly more or implementing the abstract idea into a practical application, while the data sets merely reads as an additional element related to mere data gathering.

Claims 9 further defines an addition element, i.e. a speed of a shaft, oil film temperature of a sliding bearing, without providing significantly more or implementing the abstract idea into a practical application.  The limitation merely links the abstract ideas to a field of use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, the limitation “the determination model creation unit creates the determination model by compensating for the measurement value not acquired during the operation of the machine and required for creating the determination model with the shaft vibration value calculated by using the predetermined shaft vibration calculation model” does not appear to be supported in the drawings or in the specification.  Further, the pointed to places in applicant’s specification, i.e. [0024]-[0026], [0036] and Fig 1, does not point out or explain what or how the determination model creation unit creates the determination model by compensating for measurements not acquired.  How does it compensate for these unmeasured values and what does applicant mean by the term “compensating”, as the word does not appear to be defined within applicant’s filed specification?    The examiner was unable to apply art to this portion of the claim.  Claims 10 and 12 are rejected similarly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner in unclear as to how the determination model creation unit compensates for measured values not acquired.  What does applicant mean by using the term “compensating”, as the word does not appear to be defined within applicant’s filed specification nor does the claim specify how the model compensates for these unmeasured values. The examiner was unable to apply art to this portion of the claim.  The examiner was unable to apply art to this portion of the claim.  Claims 10 and 12 are rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (20170293862) in view of Sakaguchi et al. (JP 2015031563A).

	With respect to claim 1, Kamiya et al. teaches a monitoring device (1) comprising: a process data acquisition unit (51) configured to acquire process data (velocity or torque command [0037]) indicating an operation condition (i.e. an operating state based on sensed velocity or torque control) of a machine (2) having a rotating shaft (212); a shaft vibration value acquisition unit (12) configured to acquire a measurement value (i.e. vibration data) of a shaft vibration value [0042] of the rotating shaft (212) under the operation condition indicated by the process data (i.e. based on the velocity or torque commands); a shaft vibration calculation model creation unit (53) configured to create a predetermined shaft vibration calculation model (i.e. a predetermined model based on data collected during the learning period after shipping or maintenance [0057]) using the process data and the measurement value (via 121-123 which collects process data and measurement values of their respective components) of the shaft vibration value (as collected via 12); a shaft vibration analysis unit (5) configured to calculate, using the predetermined shaft vibration calculation model (i.e. the predetermined model based on data collected during the learning period after shipping or maintenance [0057]), a shaft vibration value (i.e. vibration value thresholds seen in Fig. 8A-8C) under the operation condition under which process data and a measurement value of the shaft vibration value have not been acquired during an operation of the machine (i.e. as there is no data being collected or used to determine a measurement value of the shaft vibration during an operation of the machine after the learning period has expired [0057] and only during the learning time period, as during this learning period only normal output using the calculation model); a determination model creation unit (52) configured to create a determination model (i.e. a state observation model from data determined via 52) configured to determine a normal value of the shaft vibration value (i.e. thresholds under normal operation with no faults [0045-0046]) according to the operation condition indicated by the process data (as collected via 12), based on: process data (velocity or torque command), the measurement value of the of the shaft vibration value measured (via 121) during an operation of the machine (after shipping or maintenance), and the shaft vibration value calculated using the predetermined shaft vibration calculation model (i.e. the model used to train a leaning model during operation of the machine after shipping or maintenance [0057]); and a monitoring unit (31) configured to evaluate the measurement value of the shaft vibration value with respect to the normal value (to determine a fault [0040]) of the shaft vibration value determined by the determination model (i.e. the state observation model that uses data from the model derived after shipment), wherein the shaft vibration analysis unit (5) calculates the shaft vibration value (as measured and processed) corresponding to the operation condition (the operating state based on sensed velocity or torque control) of a predetermined range (vibration value thresholds).
	Note: based on the 112 1st and 2nd rejections seen above, the examiner was unable to apply art to the following limitation: “wherein the determination model creation unit creates the determination model by compensating the measurement value of the shaft vibration value not acquired during the operation of the machine and required for creating the determination model with the shaft vibration value calculated by using the predetermined shaft vibration calculation model”.
	Kamiya remains silent regarding the predetermined shaft vibration calculation model is a dynamic physical model that includes rigidity and damping characteristics of a support of the rotating shaft in the machine, and simulates shaft vibrations of the rotating shaft under operation conditions indicated by process data.
	Sakaguchi et al. teaches a similar device having a unit (230) that creates a predetermined shaft vibration calculation model (i.e. a model created using a theoretical mode analysis) being a dynamic physical model [0037] that includes rigidity and damping characteristics (i.e. element modeled as spring) of a support of the rotating shaft in a machine [0037], and simulates shaft vibrations of the rotating shaft under operation conditions indicated by process data (as the mode analysis is used to obtain various vibration modes and vibration characteristics under various operation conditions).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Kamiya such that the shaft vibration calculation model creation unit uses a dynamic physical model as taught in Sakaguchi et al. when creating a predetermined shaft vibration calculation model because Sakaguchi et al. teaches such a modification provides a more accurate abnormality diagnosis [0068], thereby improving the device of Kamiya et al.
With respect to claim 10, the recited steps are performed during the operation of the rejected device of claim 1. In addition, with respect to claim 12, Kamiya teaches a non-transitory computer readable medium storing a program [0075] for causing a computer to execute a process performed during the operation of the rejected method of claim 10 during the operation of the rejected device of claim 1.

	With respect to claim 4, Kamiya et al. teaches the monitoring device (1) wherein, when a set of the process data (seen in Fig. 5) acquired at the time of a trial operation in a manufacturing factory before shipment or a trial operation before an actual operation (i.e. immediately after shipment [0057]) and a measurement value (i.e. a velocity state value of the state values measured) of the shaft vibration value corresponding thereto is used as first learning data (i.e. in the learning period) and a set of the shaft vibration value calculated based on the predetermined shaft vibration calculation model using the first learning data and process data indicating the operation condition corresponding thereto is used as second learning data (via updating fault prediction using the values used to train the system after an elapsed time [0063]), the determination model creation unit (52) is configured to create an initial determination model (model created during the learning period, Fig. 5) that is the determination model based on the first learning data and the second learning data before the actual operation starts ([0051] and [0057], as the first and second learning data is used right after shipment and then capable of being modified again after the elapsed time for a more accurate fault prediction).

	With respect to claim 5, Kamiya et al. teaches the monitoring device (1) wherein, when a set of the process data acquired at a test operation in a manufacturing factory before shipment or a trial operation before an actual operation (i.e. immediately after shipment [0057]) and a measurement value (for example a velocity state value) of the shaft vibration value [0015] corresponding thereto is used as first learning data ([0051] and [0057], first learning data used right after shipment and then capable of being modified again after the elapsed time for a more accurate fault prediction) the shaft vibration calculation model creation unit (53) is configured to update the predetermined shaft vibration calculation model based on the first learning data before the actual operation starts (as the learning period and subsequent updating period occurs prior to normal operation).

	With respect to claim 6, Kamiya et al. teaches the monitoring device (1) wherein, when a set of the process data acquired an actual operation (i.e. well after shipment during operation of the machine, as seen in Fig. 9) and a measurement value of the shaft vibration value (as measured by the detector 11) corresponding thereto is used as first learning data (i.e. fault data when compared to thresholds, collected after shipping or maintenance) and a set of the shaft vibration value calculated based on the predetermined shaft vibration calculation model (used to determined thresholds from the collected values) using the fourth learning data (as updated) and process data indicating the operation condition corresponding thereto is used as second learning data (i.e. data collected and updated in a point of time used to update the learning machine when faults are determined in a further subsequent time after the first time), the determination model creation unit (52) is configured to update the initial determination model (model created during initial training period) based on the fourth learning data and the second learning data after the actual operation starts [0074].

With respect to claim 7, Kamiya et al. teaches the monitoring device (1) wherein the determination model creation unit (52) is configured to update the initial determination model (the model created during the learning period, Fig. 5) when a difference between a shaft vibration value (velocity value, for example) calculated based on the process data (as measured) and the initial determination model (model created during training period, Fig. 5), and a measurement value of the shaft vibration value is in a predetermined range (i.e. a range defined between, for example, threshold levels 1 and 2, the model is updated to better predict future faults, [0063] and [0069-0077]).

With respect to claim 8, Kamiya et al. teaches the monitoring device (1) wherein, when a set of the process data acquired at an actual operation (i.e. well after shipment) and a measurement value of the shaft vibration value (as collected) corresponding thereto is used as sixth learning data (i.e. a subsequent time after shipment, where data is used to update the model), the shaft vibration calculation model creation unit (53) is configured to update identification (via the learning machine) of the predetermined shaft vibration calculation model (create via 53) based on the first learning data (i.e. data after shipping or repair) after the actual operation starts (i.e. after shipment of the machine and training period).

With respect to claim 9, Kamiya et al. teaches the monitoring device (1) wherein the operation condition includes a rotational speed of the rotating shaft (i.e. a velocity operating state of the shaft [0015]. 

With respect to claim 14, Kamiya et al. teaches the monitoring device (1) wherein the shaft vibration analysis unit (5) calculates the shaft vibration value (i.e. vibration value thresholds seen in Fig. 8A-8C) under each operation condition when the operation condition is changed over an entire normal range (as the threshold values represent values determined under operating condition over the normal range of those operating conditions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reine et al. (EP 1014054A2) teaches model based diagnostic method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853